UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 18, 2015 KEARNY FINANCIAL CORP. (Exact Name of Registrant as Specified in its Charter) Maryland 001-37399 30-0870244 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 120 Passaic Avenue, Fairfield, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(973) 244-4500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On May 18, 2015, Kearny Financial Corp., a Maryland corporation (“New Kearny”), announced that it had completed its second-step conversion and related public offering.The shares of common stock sold in the offering and issued in the exchange are expected to begin trading on the Nasdaq Global Select Market on May 19, 2015 under the trading symbol “KRNY.” Concurrent with the completion of the offering, shares of common stock of Kearny Financial Corp., a federal corporation (“Kearny-Federal”) owned by the public stockholders have been converted into the right to receive 1.3804 shares of New Kearny’s common stock for each share of Kearny-Federal’s common stock they owned immediately prior to completion of the transaction.Cash in lieu of fractional shares will be paid based on the offering price of $10.00 per share. As a result of the offering and the exchange of shares, New Kearny has 93,529,444 shares outstanding, subject to adjustment for fractional shares. A press release announcing the closing of the reorganization and stock offering is attached as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release dated May 18, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. KEARNY FINANCIAL CORP. DATE: May 19, 2015 By: /s/ Craig L. Montanaro Craig L. Montanaro President and Chief Executive Officer
